. DE VANE, District Judge.
The facts in this case are not in dispute. The Answer admits every allegation of the complaint, save the allegation that the alleged violation was wilfull and when the case came on for hearing before the Court •counsel for plaintiff stipulated that the violation was not wilfull. The defense interposed is the Statute of Limitations.
The facts as agreed to by the parties show that defendants rented the premises in question on May 1, 1944 for $125.00 per month and registered the property with the Office of Price Administration at such rental. This was intended as a Seasonal rental for the Summer months and the premises were occupied at that rental from May 1, 1944 to about December 1, 1944 on which latter date defendants resumed possession of their premises.
Sept. $ 85.00 Jan. $500.00 May $ 85.00
Oct. 85.00 Feb. 600.00 June 85.00
Nov. 85.00 Mar. 500.00 July 85.00
Dec. 115.00 Apr. 200.00 Aug. 85.00
$370.00 $1800.00 $340.00
Defendants were allowed five (5) days from the date of the notice of intention to establish the above schedule within which to protest. Not desiring to protest defendants accepted the schedule as proposed by the Area Rent Director and thereafter on January 11, 1945 entered into a written lease with plaintiffs at a rental in accordance with the schedule of maximum rents specified in the notice from the Area Rent Director to the defendants. The lease ran from January 15, 1945 to May 15, 1945 and plaintiffs entered into possession of the property. Plaintiffs joined with defendants in filing the new registration statement in accordance with the lease.
The Area Rent Director did not get around to approving the rental specified in his notice of January 2, 1945 until February 23, 1945. Plaintiffs, therefore, claim that the amount of rent paid between January 15, 1945 and February 23, 1945 was in excess of the lawful rental of $125.00 per month, then in effect for said premises. This suit was instituted on March 25, 1946. The question presented is whether the action is barred by the Statute of Limitations.
The Court has just held m Porter, Administrator, v. Gunter, D.C., 69 F.Supp. 919, this day decided, that the Statute of *922Limitations began to run from the. date of the Order of the Aréa Rent Director establishing the lawful rental for the premises in question. This suit was instituted more than one ypar subsequent to that date and is, therefore, barred by the Statute of Limitations.
A Judgment in accordance with this Memorandum Opinion will be entered for the defendants.